DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office appreciates and thanks the Applicant for clarification of the language used in the previously presented claim 6 and thus the Drawing Objection and 112 Rejection have been removed.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2016/0198560 A1).

Regarding Claim 20, Shin discloses a display device (Fig 1-4), comprising: a display panel (100); a driving circuit board (300; [0031]; “display device includes printed board assembly (PBA) 300 in which various elements are mounted to drive display panel 100, and first and second flexible printed circuit boards 10 and 20 for transmitting signals between display panel 100 and printed board assembly 300”); a first connection circuit board (10) including an upper (upper surface of 10) and a lower (lower surface of 10) surface disposed between the display panel (100) and the driving printed circuit board (300), wherein the lower surface (see Fig 4 showing lower surface of 10) of the first connection board (10) is electrically connected ([0048-0054]; “ACF”) to both the display panel (100) and the driving circuit board (300); and a second connection circuit board (20) disposed on the upper surface (see Fig 4 showing 20 above 10) of the first connection circuit board (10), wherein a portion (portion of 10 on the right side of Fig 4 is above the upper surface of 20) of the first connection circuit board (10) is disposed on an upper surface (upper or outer surface of 20 as seen in Fig 1-4) of the second connection circuit board (20), wherein the first connection circuit board (10) includes a first protruding portion (annotated 1st PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions), wherein the first protruding portion (annotated 1st PROTRUDING PORTION; this portion protrudes up and to the right from a majority portion of 10; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) is angled (for example a right-side edge of the annotated 1st PROTRUDING PORTION, when viewing Fig 3, is shown as being angled approximately 90° with respect to a plane along a lower side edge of 10; note that the claimed “angle” is not numerically defined in the claim language) with respect to a plane (annotated 1st PLANE; note that the claimed “plane” is not structurally defined in the claim language) of the first connection circuit board (10), wherein the second connection circuit board includes a second protruding portion (annotated 2nd PROTRUDING PORTION; this portion protrudes up from a majority portion of 20; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions), wherein the second protruding portion (annotated 2nd PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) is angled (for example a upper edge of the annotated 2nd PROTRUDING PORTION, when viewing Fig 3, is shown as being angled approximately 90° with respect to a plane along a left side edge of 20; note that the claimed “angle” is not numerically defined in the claim language) with respect to a plane (annotated 2nd PLANE; note that the claimed “plane” is not structurally defined in the claim language) of the second connection circuit board (502), and wherein the first protruding portion at least partially overlaps (see the annotated Fig3 below showing the partial overlap) the second protruding portion.



    PNG
    media_image1.png
    663
    733
    media_image1.png
    Greyscale

Annotated Fig 3 from Shin (US 2016/0198560 A1)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068992 A1) in view of Lee (US 20178/0135213 A1).

Regarding Claim 1, Oh discloses a display device (Fig 1-8), comprising: a display panel (301) comprising: a plurality of first pads (888a) arranged in a first row (Second row); and a plurality of second pads (888b) arranged in a second row (First row); a driving circuit board (625; connected to first and second driving IC and thus a driving circuit board; [0054,0071-0075, 0085,0088,0168]); a first connection circuit board (501) comprising: a first output portion (annotated 1st OUTPUT PORTION; at 12; [0073,0099-0100]; “output portion”; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) on which first output pads (connection of 501 at 888a) bonded ([0072]; “anisotropic conducive film”) to the first pads (888a) of the display panel (301) are disposed; a first input portion (annotated 1st INPUT PORTION; at 11; [0071,0099-0100]; “input portion”; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) on which first input pads (connection of 501 at 55) bonded to the driving circuit board (625) are disposed; and a first protruding portion (annotated 1st PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions); and a second connection circuit board (502) comprising: a second output portion (annotated 2nd OUTPUT PORTION; at 12’; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) which overlaps at least a portion of the first output portion (annotated 1st OUTPUT PORTION; at 12) and on which second output pads (connection of 502 at 888b) bonded ([0072]) to the second pads (888b) of the display panel (301) are disposed; and a second input portion (annotated 2nd INPUT PORTION; at 11’; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) on which second input pads (connection of 502 at 55’) bonded to the driving circuit board (625) are disposed, wherein at least a portion of the first protruding portion (annotated FIRST PROTRUDING PORTION) is disposed (at least partially) on (see Fig 2) the second input portion (annotated 2nd INPUT PORTION; at 11’), wherein the first protruding portion (annotated 1st PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) is angled (for example a lower side edge of the annotated 1st PROTRUDING PORTION, when viewing Fig 2, is shown as being angled approximately 90° with respect to a plane along a left side edge of 501; note that the claimed “angle” is not numerically defined in the claim language) with respect to a plane (a plane along a left side edge/surface of 501; note that the claimed “plane” is not structurally defined in the claim language) of the first connection circuit board (501), and wherein the second protruding portion (annotated 2nd PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) is angled (for example a lower side edge of the annotated 2nd PROTRUDING PORTION, when viewing Fig 2, is shown as being angled approximately 90° with respect to a plane along a right side edge of 502; note that the claimed “angle” is not numerically defined in the claim language) with respect to a plane (a plane along a right side edge/surface of 502; note that the claimed “plane” is not structurally defined in the claim language) of the second connection circuit board (502).
	Oh does not explicitly disclose a driving circuit board configured to provide driving signals to the display panel.
	Lee teaches of a display panel (Fig 1) comprising a driving circuit board (200) configured to provide driving signals ([0018,0048,0075,0076]) to a display panel (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel as disclosed by Oh, wherein the driving circuit board is configured to provide driving signals to the display panel as taught by Lee, in order to output control signals, provide image data, and provide a control unit (Lee, [0018,0048,0075,0076]).


    PNG
    media_image2.png
    551
    993
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    534
    809
    media_image3.png
    Greyscale

Annotated Fig 2 from Oh (US 2018/0068992 A1)
Regarding Claim 2, Oh further discloses the display device (Fig 1-8), wherein the display panel (Fig 1-7) includes: a display area (301a); and a non-display area (301b) which is adjacent to the display area (301a) and in which the first pads (888a) and the second pads (888b) are disposed, and wherein the second output portion (2nd OUTPUT PORTION) is closer to the display area (see Fig 2 showing 502 is closer to 301 than 501) than the first output portion (1st OUTPUT PORTION).

Regarding Claim 3, Oh further discloses the display device (Fig 1-8), wherein the first protruding portion (annotated FIRST PROTRUDING PORTION) includes: a first portion (annotated FIRST PORTION) not overlapping the second connection circuit board (502); and a second portion (annotated SECOND PORTION) overlapping the second input portion.

Regarding Claim 4, Oh in view of Lee teaches the limitations of the preceding claim.
Oh does not disclose the display device, wherein the first portion of the first protruding portion has a curved shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh in view of Lee, wherein the first portion of the first protruding portion has a curved shape, in order to allow overlapping portions of the overlapping wiring plates to be laid around display panel components and thus reduce an overall thickness of the assembly, since it has been held that a modification would have involved a mere change in shape of a component.  Where the instant specification (Applicant’s Specification [0092-0093,00105,00110]) and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding Claim 6, Oh in view of Lee teaches the limitations of the preceding claim.
Oh does not explicitly disclose the display device, wherein an area of the first portion is greater than an area of the second portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh in view of Lee, wherein an area of the first portion is greater than an area of the second portion, in order to allow overlapping portions of the overlapping wiring plates to be laid around display panel components and thus reduce an overall thickness of the assembly, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Where the instant specification (Applicant’s Specification [0082-0083]) and evidence of record fail to attribute any significance (novel or unexpected results) to size of an area of the first portion is being greater than an area of the second portion, a change of size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding Claim 7, Oh further discloses the display device (Fig 1-7), wherein the second output pads (connection of 502 at 888b) and the second input pads (connection of 502 at 55’) are disposed on a bottom surface (surface closer to 301; see Fig 8) of the second connection circuit board (502).

Regarding Claim 8, Oh further discloses the display device (Fig 1-8), wherein the second connection circuit board (502) further comprises: a second protruding portion (2nd PROTRUDING PORTION) protruding from the second input portion (annotated 2nd INPUT PORTION), and wherein at least a portion of the second protruding portion (2nd PROTRUDING PORTION) is disposed (indirectly) on a bottom surface (lower surface of 501) of the first input portion.  Note that the claim does not explicitly state that the second protruding portion is disposed directly on a bottom surface of the first input portion.  

Regarding Claim 9, Oh further discloses the display device (Fig 1-8), wherein the first protruding portion (annotated 1st PROTRUDING PORTION) is disposed (indirectly) on a top surface of the second input portion (annotated 2nd INPUT PORTION).  Note that the claim does not explicitly state that the second protruding portion is disposed directly on a bottom surface of the first input portion.  

Regarding Claim 10, Oh further discloses the display device (Fig 1-8), wherein the first protruding portion (annotated 1st PROTRUDING PORTION) and the second protruding portion (annotated 2nd PROTRUDING PORTION) overlap each other (see annotated Fig 2).

Regarding Claim 11, Oh in view of Lee teaches the limitations of the preceding claim.
Oh does not disclose the display device, wherein each of the first and second protruding portions includes a curved portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh in view of Lee, wherein each of the first and second protruding portions includes a curved portion (by having a curved shape), in order to allow overlapping portions of the overlapping wiring plates to be laid around display panel components and thus reduce an overall thickness of the assembly, since it has been held that a modification would have involved a mere change in shape of a component.  Where the instant specification (Applicant’s Specification [0092-0093,00105,00110]) and evidence of record fail to attribute any significance (novel or unexpected results) to a particular shape, a change of shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding Claim 12, Oh further discloses the display device (Fig 1-8), wherein the first protruding portion and the second protruding portion do not (completely) overlap each other (see Fig 2 showing a fat left portion of the 1st PROTRUDING PORTION not overlapping the far right side of the 2nd PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions).

Regarding Claim 15, Oh further discloses the display device (Fig 1-8), wherein an area of the first output portion (1st OUTPUT PORTION) is greater than an area of the first input portion (1st INPUT PORTION) when viewed in a plan view (see Fig 2 showing the portion of 501 closer to 301 is larger in area than the portion of 501 closer to 625; 1st OUTPUT PORTION is shown having a greater area than 1st INPUT PORTION), and an area of the second output portion (2nd OUTPUT PORTION) is greater than an area of the second input portion (2nd INPUT PORTION) when viewed in a plan view (see Fig 2 showing the portion of 502 closer to 301 is larger in area than the portion of 502 closer to 625; 2nd OUTPUT PORTION is shown having a greater area than 2nd INPUT PORTION).  Note that the claim language has not defined any structurally boundaries or limits to the claimed “portion”.

Regarding Claim 16, Oh further discloses the display device (Fig 1-8), wherein the area of the second output portion is greater than the area of the first output portion (see unannotated Fig 2 showing the length of 502 from 625 to 301 is greater than a length of 501, and thus the area of the second output portion is greater than the area of the first output portion).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068992 A1) in view of Lee (US 20178/0135213 A1) as applied to claim 3 above and further in view of Nakano (US 2018/0375235 A1).

Regarding Claim 5, Oh discloses the limitations of the preceding claim.
Oh does not explicitly disclose the display device, further comprising: an adhesive disposed between the second portion and a top surface of the second connection circuit board.
Nakano teaches of a display device (Fig 1-2), comprising: an adhesive ([0158]; “the connector indicates a member which can directly connect the first wiring plate to the second wiring plate. For example, the first wiring plate may be press bonded to the second wiring plate with a conductive adhesive such as an anisotropic conductive film (ACF), or may be connected to the second wiring plate with solder. In this case, the ACF or solder are also included in the connector in this specification”) disposed between a second portion (52) and a top surface of a second connection circuit board (upper surface of 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh in view of Lee, comprising: an adhesive disposed between the second portion and a top surface of the second connection circuit board, in order to allow for an electrical connection between first and second connection circuit boards (Nakano, [0003-0007,0057,0063]).

Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0068992 A1) in view of Lee (US 20178/0135213 A1) and Nakano (US 2018/0375235 A1).

Regarding Claim 17, Oh discloses a display device (Fig 1-8), comprising: a display panel (301) comprising: a plurality of first pads (888a) arranged in a first row (Second row); and a plurality of second pads (888b) arranged in a second row (First row); a driving circuit board (625; connected to first and second driving IC and thus a driving circuit board; [0054,0071-0075, 0085,0088,0168]); a first connection circuit board (501) comprising: a first output portion (annotated 1st OUTPUT PORTION; at 12; [0073,0099-0100]; “output portion”; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) on which first output pads (connection of 501 at 888a) bonded ([0072]; “anisotropic conducive film”) to the first pads (888a) are disposed; a first input portion (annotated 1st INPUT PORTION; at 11; [0071,0099-0100]; “input portion”; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) on which first input pads (connection of 501 at 55) bonded to the driving circuit board (625) are disposed; and a substantially flat (see Fig 8) first protruding portion (annotated 1st PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) protruding from the first input portion; a second connection circuit board (502) comprising: a second output portion (annotated 2nd OUTPUT PORTION; at 12’; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) which overlaps at least a portion of the first output portion (annotated 1st OUTPUT PORTION; at 12) and on which second output pads (connection of 502 at 888b) bonded ([0072]) to the second pads (888b) are disposed; a second input portion (annotated 2nd INPUT PORTION; at 11’; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) on which second input pads (connection of 502 at 55’) bonded to the driving circuit board (625) are disposed; and a substantially flat (see Fig 8) second protruding portion (annotated 2nd PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) connected to the second input portion and disposed on the first protruding portion (annotated 1st PROTRUDING PORTION), wherein the first protruding portion (annotated 1st PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) is angled (for example a lower side edge of the annotated 1st PROTRUDING PORTION, when viewing Fig 2, is shown as being angled approximately 90° with respect to a plane along a left side edge of 501; note that the claimed “angle” is not numerically defined in the claim language) with respect to a plane (a plane along a left side edge/surface of 501; note that the claimed “plane” is not structurally defined in the claim language) of the first connection circuit board (501), and wherein the second protruding portion (annotated 2nd PROTRUDING PORTION; note that the claim language has not defined any structurally boundaries or limits to the claimed “portion” nor denies overlap of portions) is angled (for example a lower side edge of the annotated 2nd PROTRUDING PORTION, when viewing Fig 2, is shown as being angled approximately 90° with respect to a plane along a right side edge of 502; note that the claimed “angle” is not numerically defined in the claim language) with respect to a plane (a plane along a right side edge/surface of 502; note that the claimed “plane” is not structurally defined in the claim language) of the second connection circuit board (502).
Oh does not explicitly disclose a driving circuit board configured to provide driving signals to the display panel and an adhesive disposed between the first protruding portion and the second protruding portion.
	Lee teaches of a display panel (Fig 1) comprising a driving circuit board (200) configured to provide driving signals ([0018,0048,0075,0076]) to a display panel (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel as disclosed by Oh, wherein the driving circuit board is configured to provide driving signals to the display panel as taught by Lee, in order to output control signals, provide image data, and provide a control unit (Lee, [0018,0048,0075,0076]).
Nakano teaches of a display device (Fig 1-2), comprising: an adhesive ([0158]; “the connector indicates a member which can directly connect the first wiring plate to the second wiring plate. For example, the first wiring plate may be press bonded to the second wiring plate with a conductive adhesive such as an anisotropic conductive film (ACF), or may be connected to the second wiring plate with solder. In this case, the ACF or solder are also included in the connector in this specification”) disposed between a second portion (52) and a top surface of a second connection circuit board (upper surface of 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Oh in view of Lee, comprising: an adhesive disposed between the first protruding portion and the second protruding portion, in order to allow for an electrical connection between first and second connection circuit boards (Nakano, [0003-0007,0057,0063]).

Regarding Claim 18, Oh further discloses the display device (Fig 1-8), wherein the second pads (888b) are disposed nearer to a display area (301a) of the display panel than the first pads (888a), when viewed in a plan view (see Fig 2), and wherein the first connection circuit board (501) and the second connection circuit board (502) are flexible printed circuit boards ([0082,0120-0133]; 501,502 are an electronic circuit in which some of the parts and connections consist of thin metal lines and shapes on a thin board).

Regarding Claim 19, Oh further discloses the display device (Fig 1-8), wherein the first protruding portion (1st PROTRUDING PORTION) does not overlap the second input portion (2nd INPUT PORTION), and the second protruding portion (2nd PROTRUDING PORTION) does not overlap the first input portion (1st INPUT PORTION).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896